DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-13, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (CN 103249267 A).

Regarding claim 1, Gu discloses a housing of an electronic device, comprising:
a shell (Fig. 1a element 1) including a first metal (as discussed in at least Paragraphs [0007] and [0027] of the provided translation) having a first set of material properties (as discussed in at least Paragraphs [0007] and [0027] of the provided translation) and a surface having a substantially curved shape (as shown in Fig. 1a at the leader for element 1), the surface at least partially defining an exterior surface of the electronic device (as shown in Fig. 1a and discussed in the Abstract); and
an interior portion (Fig. 1b element 2) including a second metal (as discussed in at least Paragraphs [0007] and [0027] of the provided translation) having a second set of material properties independent of the first set of material properties (as discussed in at least Paragraphs [0007] and [0027] of the provided translation) and at least partially defining a feature (as shown in Fig. 1b and discussed in Paragraph [0012]), the interior portion being bonded to the first metal (as discussed in at least Paragraphs [0007] and [0012] of the provided translation) of the shell and disposed interior to the surface (as shown in Fig. 1b).

Regarding claim 2, Gu discloses the housing as set forth in claim 1 above and further wherein the metal shell is pre-formed (as discussed in Paragraph [0013]) and has a thickness greater than about 25 microns (as discussed in Paragraph [0043]);  and
the interior portion and the shell form a substantially unitary body (as shown in figs. 1a and 1b and discussed in Paragraph [0015]).

Regarding claim 3, Gu discloses the housing as set forth in claim 1 above and further wherein the interior portion at least partially defines an interior volume of the electronic device (as shown in Fig. 1b).

Regarding claim 4, Gu discloses the housing as set forth in claim 1 above and further wherein the housing is positioned around a periphery of the electronic device (wherein Fig. 1b is understood to show the interior of the housing and Paragraph [0005] indicated that the electronic device is located internally to the housing such that the housing surrounds the periphery of the device) and the surface at least partially defines a peripheral surface of the electronic device (as shown in Fig. 1a).

Regarding claim 5, Gu discloses the housing as set forth in claim 1 above and further wherein the interior portion is bonded to the metal shell by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Paragraph [0014] wherein die-casting is interpreted to be a mechanical engagement).

Regarding claim 7, Gu discloses the housing as set forth in claim 1 above and further wherein the second metal is different than the first metal (as discussed in at least Paragraph [0027]).

Regarding claim 8, Gu discloses a component for an electronic device, comprising: 
a metal outer portion (Fig. 1a element 1) including a first material having a first set of material properties (as discussed in at least Paragraphs [0007] and [0027]), the outer portion having a thickness greater than about 25 microns (as discussed in Paragraph [0043]) and at least partially defining an exterior surface of the electronic device (as shown in Fig. 1a and discussed in the Abstract); and 
an inner portion (Fig. 1b element 2) bonded to the outer portion (as discussed in at least Paragraphs [0007] and [0012]) and including a second material having a second set of material properties independent of the first set of material properties (as discussed in at least Paragraphs [0007] and [0027]), the inner portion defining an interior volume (as shown in Fig. 1b and discussed in wherein Fig. 1b is understood to show the interior of the housing) and at least partially defining a feature (as shown in Fig. 1b and discussed in Paragraph [0012]), the feature comprising an attachment feature for attaching to a part disposed in the interior volume (wherein Fig. 1b is understood to show the interior of the housing and Paragraph [0005] indicated that the electronic device is located internally to the housing such that the housing surrounds a device affixed therein); 
wherein the inner portion and a pre-formed outer portion form a substantially unitary body (as discussed in Paragraph [0013]).

Regarding claim 9, Gu discloses the component as set forth in claim 8 above and further wherein the feature comprises one or more of a protrusion, a recess, an aperture, and a cavity (as shown in Fig. 1b wherein both protrusions and cavities can be seen as formed in and on element 2).

Regarding claim 11, Gu discloses the component as set forth in claim 8 above and further wherein the first material comprises steel, aluminum, or titanium (as discussed in Paragraph [0028]) and the second material comprises copper, aluminum, or steel that is different than the first material (as discussed in Paragraph [0028]).

Regarding claim 12, Gu discloses the housing as set forth in claim 8 above and further wherein the interior portion is bonded to the metal shell by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Paragraph [0014] wherein die-casting is interpreted to be a mechanical engagement).

Regarding claim 13, Gu discloses the component as set forth in claim 8 above and further wherein the inner portion is bonded to the pre-formed outer portion by die casting the inner portion into the pre- formed outer portion (as discussed in Paragraph [0014]).

Regarding claim 16, Gu discloses the component as set forth in claim 8 above and further wherein the feature is defined by both the inner portion and the pre-formed outer portion (as shown between Figs. 1a and 1b wherein the top of the component is shown to have a cut out feature which is present in both elements 1 and 2).

Regarding claim 17, Gu discloses a method of forming a part for an electronic device, comprising: 
joining a pre-formed portion (Fig. 1a element 1) including a first material having a first material property (as discussed in Paragraph [0031]) to a second portion (Fig. 1b element 2) including a second material having a second material property independent of the first material property (as discussed in Paragraph [0032]) to form a unitary body (as discussed in Paragraph [0033]), the second portion defining an interior volume of the electronic device (as shown in Fig. 1b and discussed in Paragraph [0032]); and 
forming one or more features in the second portion (as shown in Fig. 1b), the features comprising an attachment feature configured to attach to a component disposed in the interior volume (as discussed in Paragraph [0027] and wherein Fig. 1b is understood to show the interior of the housing and Paragraph [0005] indicated that the electronic device is located internally to the housing such that the housing surrounds a device affixed therein).

Regarding claim 18, Gu discloses the method as set forth in claim 17 above and further wherein joining comprises welding or brazing the second portion to the pre-formed portion (as discussed in Paragraph [0037]).

Regarding claim 20, Gu discloses the method as set forth in claim 17 above and further wherein joining comprises die casting the second portion into the pre-formed portion (as discussed in Paragraph [0032]).

Regarding claim 22, Gu discloses a composite structure, comprising:
a first shell material (Fig. 1a element 1) having a first set of material properties (as discussed in Paragraphs [0007] and [0027]) and defining a curved surface (as shown in Fig. 1a), the curved surfaces at least partially defining an exterior portion (as shown in Fig. 1a) of an electronic device (as discussed in the Abstract); and
a second core material (Fig. 1b element 2) having a second set of material properties independent of the first set of material properties (as discussed in at least Paragraphs [0007] and [0027]) and at least partially defining a machined engagement feature (as shown in Fig. 1b and discussed in Paragraphs [0004], [0014], and [0034], wherein the examiner points out that “a machined engagement features” implies a method step in a product claim, and as such, the method of forming the engagement feature is not given significant weight), the second core material disposed interior to the curved surface (as shown in Fig. 1b).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 103249267 A) as applied to claim 1 above, and further in view of Tatebe (US 2012/0250250 A1).

Regarding claim 6, Gu discloses the housing as set forth in claim 1 above.
Gu does not expressly disclose the housing further comprising an intermediate polymer layer disposed between the metal shell and the interior portion, the intermediate polymer layer bonding the interior portion to the metal shell.
Tatebe teaches and intermediate polymer layer (Fig. 2A element 206) disposed between a shell and an interior portion, bonding the interior portion to the shell (as shown in Fig. 4 wherein the internal structural components are equated to the interior portion).
It would have been obvious to one of  ordinary skill in the art before the effective filing date to utilize an intermediate polymer layer between the inner portion and the metal shell as taught by Tatebe in the component of Gu in order to ensure secure bonding of the inner portion and the metal shell.

Regarding claim 14, Gu discloses the component as set forth in claim 8 above.
Gu does not expressly disclose further comprising an intermediate polymer layer disposed between and bonding the inner portion and the pre-formed outer portion.
Tatebe teaches an intermediate polymer layer (Fig. 2A element 206) disposed between and bonding the inner portion and the pre-formed outer portion (as shown in Fig. 4 wherein the internal structural components are equated to the inner portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an intermediate polymer layer between the inner portion and the outer portion as taught by Tatebe in the component of Gu in order to ensure secure bonding of the inner and outer portions.

Regarding claim 15, Gu discloses the component as set forth in claim 8 above.
Gu does not expressly disclose wherein the inner portion comprises two layers bonded together and cooperating to define the feature.
Tatebe teaches an inner portion comprising two layers bonded together (Fig. 2B elements 204 and 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two bonded layers for the inner portion as taught by Tatebe in the component of Gu in order to ensure secure bonding of the inner and outer portions, and further that in using such an inner portion, any feature formed through the inner portion would be the result of the layers cooperating to define the feature.

Regarding claim 19, Gu discloses the method as set forth in claim 17 above.
Gu does not expressly disclose wherein joining comprises providing an intermediate layer between pre-formed portion and second portion.
Tatebe teaches joining a preformed portion (Fig. 2B element 202) and a second portion (Fig. 2B element 206) with an intermediate layer (Fig. 2B element 204) in between. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an intermediate layer between the pre-formed portion and the second portion as taught by Tatebe in the method of Gu in order to ensure secure bonding between the pre-formed portion and the second portion.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-9, 11-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841